10

ll

20

21

22

24

25

26

27

28

HONORABLE JUDGE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

UNITED STATES OF AMERICA, NO. CR18-250 JLR

Plaintiff,
v. fPRQPQS-E-DS-ORDER GRANTING

SECOND MOTION TO CONTINUE
TROY CLINTON VAN SICKLE,

Defendant.

 

 

THE COURT has considered Dei"endant`s unopposed motion for a continuance of the trial and
pretrial motions dates. The Court finds that the ends of justice will be served by ordering a continuance
in this case, that a continuance is necessary to ensure adequate time for effective case preparation, and
that these factors outweigh the best interests of the public and the defendant in a speedy trial within the
meaning ofthe Speedy Tria] Act, 18 U.S.C. § 316l(h)(8)(A).

THE COURT further finds that the period of time from the current trial date of April 8, 2019,
until the new trial date of pie t\‘ju l-r 01 g 2,0 l Ci , shall be excludable time pursuant to
the Speedy Trial Act, 18 U.S.C. § 3161(h)(8)(A) and(h)($)(B)(i) and (iv).

//
//

//

MARK D. MESTEL
A TTORNEYAT LA W
2707 Colby Avenue, Sur`te 901
Everett, WA 98201
(425) 339-2383

(PROPOSED) ORDER GRANT\NG I\/[OT!ON
TO CONTINUE - l

 

ll

12

13

14

15

16

19

20

21

22

24

25

26

27

28

 

lT lS THEREFORE ORDERED that the trial date in this matter is continued to

Auctt,'$l' 511 1\`.(”| al l-'do p.m_ , and that and pretrial motions shall be filed no later than
J . .

irving \1} ._LClCl

5b-
DONE this L~l_ day of .lanuary, 2019. W

JAMES L. R BART
UNITED ST TES DISTRICT COURT JUDGE

(PROPOSED) ORDER GRANTING MOT]ON MARK D. MESTEL
TO CONTINUE - 2 ATTORNEYATLAW

2707 ColbyAvenue, $tn`te 901
Everett, WA 98201
[425) 339-2383

 

